EXHIBIT 99.1 NEWS RELEASE June 5, 2008 OTC BB:DPDW DEEP DOWN SELLS $40 MILLION OF COMMON STOCK CHANNELVIEW, TX – June 5, 2008 – Deep Down, Inc. (OTCBB: DPDW) announced today that it has closed a $40 million private placement of common stock to institutional and accredited investors.Deep Down sold 57,142,857 shares of its Common Stock at a price of $0.70 per share.As part of this transaction, Deep Down will file a registration statement covering the resale of the shares of Common Stock acquired in this offering.Dahlman Rose & Company, LLC acted as exclusive placement agent for the financing. Deep Down used $22.0 million of the net proceeds to complete the previously announced acquisition of Flotation Technologies, which closed today.Flotation recently introduced its patent pending CoreTec (TM) drilling riser buoyancy modules, which Deep Down believes can become the industry standard for ultra deepwater applications.Deep Down will use approximately $12.5 million of the net proceeds to repay a $12 million mezzanine facility that was provided by Prospect Capital Corporation.This mezzanine facility has a 15.5% annual interest rate.The Company will use the remaining net proceeds for working capital and general corporate purposes. "We are extremely pleased by the vote of confidence conveyed by the professional investors who are participating in this private placement.The ability to raise $40 million with these sophisticated investors validates the business plan and strategy we have developed,” commented Ronald E. Smith, Deep Down’s President and CEO.“Repayment of the mezzanine facility will give us an essentially debt-free balance sheet and save us over $2.0 million per year in interest and other related costs,” added Eugene L. Butler, Deep Down’s CFO.“As evidenced by the recent $9 million letter of intent from Delba International to supply and install the deepwater marine drilling riser flotation system for the new-build Delba III semisubmersible drilling rig, we are already experiencing significantly positive developments from our planned ownership of Flotation Technologies,” concluded Robert E. Chamberlain, Jr., Deep Down’s Chairman. About Deep Down, Inc. Deep Down specializes in the provision of innovative solutions, installation management, engineering services, support services, custom fabrication and storage management services for the offshore subsea control, umbilical, and pipeline industries. The company fabricates component parts of subsea distribution systems and assemblies that specialize in the development of subsea fields and tie backs. These items include umbilicals, flow lines, distribution systems, pipeline terminations, controls, winches, and launch and retrieval systems, among others. Deep Down provides these services from the initial field conception phase, through manufacturing, site integration testing, installation, topside connections, and the final commissioning of a project. The Company’s Flotation Technologies subsidiary is a recognized leader in the design and manufacture of deepwater buoyancy systems, specializing in Flotec™ syntactic foam and polyurethane elastomer products. With extensive engineering, design, fabrication, and analysis capabilities, Flotation Technologies provides quick turnaround, cost-effective buoyancy and elastomer products to the worldwide oceanographic, offshore energy, seismic, and military markets. Page 1 The Company’s Mako subsidiary serves the growing offshore petroleum and marine industries with technical support services, and products vital to offshore petroleum production, through rentals of its remotely operated vehicles (ROV), topside and subsea equipment, and diving support systems used in diving operations, maintenance and repair operations, offshore construction, and environmental/marine surveys. The Company’s ElectroWave subsidiary offers products and services in the fields of electronic monitoring and control systems for the energy, military, and commercial business sectors. ElectroWave designs, manufactures, installs, and commissions integrated PLC and SCADA based instrumentation and control systems, including ballast control and monitoring, drilling instrumentation, vessel management systems, marine advisory systems, machinery plant control and monitoring systems, and closed circuit television systems. The Company’s strategy is to become a leading provider of products and services to the offshore industry, including shallow, deep and ultra-deep water applications in oil and gas exploration, development and production activities and maritime operations.Management plans to achieve this strategy through organic growth and strategic acquisitions of complementary businesses with technological advantages in deepwater environments.Deep Down’s customers include Acergy, Aker Kvaerner, Amerada Hess, Anadarko Petroleum Corporation, BHP, BP Petroleum, Cabett, Cooper Cameron, Chevron Corporation, Dril-Quip, Inc., Devon Energy Corporation, Diamond Offshore, Duco, Exxon Mobil Corporation, Helix, JDR, Kerr-McGee Corporation, Marinette Marine Corporation, Marathon Oil Corporation, Nexans, Inc., Noble Energy Inc., Oceaneering International, Inc., Oil States, Petrobras, Royal Dutch Shell, Statoil, Subsea 7, Inc., Technip, Transocean Offshore, Veolia Environmental Services and Wellstream International, among others.For further company information, please visit www.deepdowninc.com, ,and www.flotec.com, www.makotechnologies.com and www.electrowaveusa.com. For Further Information Steven
